Citation Nr: 0614461	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969; and from February 1971 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which, in pertinent part, denied service 
connection for a right knee disability.  In April 2005, the 
Board remanded the case for additional development, to 
include obtaining service medical and personnel records for 
the period of service from 1971 to 1973.  That development 
has been completed to the extent possible and the case has 
been forwarded to the Board for adjudication.  

Pursuant to the veteran's request, a personal hearing before 
the undersigned Veteran's Law Judge was held in Washington, 
D.C., in March 2005.  The transcript is of record.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran to 
the extent possible.

2.  The available service medical records show no right knee 
disability; post-service medical evidence shows no treatment 
for, or diagnosis of, a right knee disability until more than 
23 years after the veteran's separation from service; there 
is no medical or satisfactory lay evidence of continuity of a 
right knee disability and related symptomatology following 
discharge from active duty; there is no competent medical 
opinion of a nexus between a current diagnosis of a right 
knee disability and service.
CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service, nor may arthritis of the right knee 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2001, November 2003 and May 2005 letters, satisfied the 
notice requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in March 2001, November 2003 and May 2005, 
specifically notified him of the substance of VCAA's duties, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and the relative burdens 
of the appellant and VA in producing or obtaining that 
evidence or information.  The appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
March 2001, November 2003 and May 2005 letters, requested 
that the veteran provide the RO any evidence in his 
possession that pertained to his claim for service connection 
for a right knee disability.  In this case, he was informed 
that it was his responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in his possession.  A Supplemental Statement of the 
Case (SSOC) was issued after the last VCAA letter was sent to 
the veteran and his representative.  (See December 2005 
SSOC.)  Although the VCAA notice provided to the appellant 
does not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The RO readjudicated the matter 
after the last VCAA letter was issued to the veteran.  See 
Supplemental Statement of the Case (SSOC) mailed in December 
2005.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the August 1998 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  The Board also notes 
that prior to the August 1998 RO decision and subsequently, 
the veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claim.  It is also pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for a right knee disability, but he 
was not provided with notice of the type of evidence 
necessary to establish a rating or effective date if the 
claim was allowed.  Despite the inadequate notice provided to 
the veteran on these latter elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection, the questions of 
the appropriate rating or effective date have been rendered 
moot.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  Although the RO obtained 
service records for the period starting in November 1966 to 
June 1969, service medical records for the veteran's second 
period of service from February 1971 to October 1973, could 
not be found.  Multiple attempts to secure these records were 
unsuccessful.  Where, as here, part of the veteran's service 
medical records are presumed lost, through no fault of the 
appellant, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).  The Board finds that all efforts to 
obtain the above-referenced service personnel and medical 
records from February 1971 to October 1973, have been made 
and have been fruitless, the documentation of responses to 
the searches has met the heightened standard for searches for 
evidence known to have been in the government's possession.  
The RO has obtained all identified evidence to the extent 
possible. 

As to any duty to provide an examination and/or opinion 
addressing the question of whether a right knee condition 
began during or are causally linked to service, the Board 
notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

Given the service and post-service medical evidence that is 
of record and the absence of any abnormal objective findings 
or a diagnosis of a disability of the right knee until 
approximately 23 years post-service, and without any 
competent opinion linking a current knee disability to 
service, the Board finds that a medical examination and/or 
opinion is not necessary to adjudicate this appeal.  Id.  See 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran contends that there were two incidents of in-
service trauma involving his right knee.  The first allegedly 
occurred in 1972 while stationed in Vietnam.  He contends 
that he was stabbed in the knee while engaged in hand-to-hand 
combat with the Vietcong.  He was assigned to headquarters, 
with combat engineers at the time.  He alleges that he didn't 
seek treatment for the injury for a couple of days, but 
instead stopped the bleeding with an Ace bandage.  He went to 
the medic thereafter; the medic cleaned the wound and after 
examining it, told the veteran that it would be "okay".  
The veteran subsequently sought treatment at the 3rd Field 
Hospital at the Tan Son Nhut Air Force Base, where he was 
given pills for pain relief.  He continued to seek treatment 
for the injury once or twice a month until he left Vietnam in 
July.

The second alleged incident consisted of the veteran being 
the victim of friendly fire while on a convoy coming from 
Kontum to Saigon.  According to the veteran, the convoy was 
ambushed and 20 of 27 men were killed.  He and the remaining 
men walked for two to three days and while they were coming 
out of a rubber plantation, they heard choppers.  The veteran 
and the other members of the convoy raised their weapons and 
the men in the choppers "cut loose on us." The veteran must 
have lost consciousness because he stated that when he "came 
to", he was in a hospital in An Khe.  He stayed there for 29 
days and reports losing his memory for two to three months.

At the March 2005 Board hearing, the veteran testified that 
following service discharge he continued to experience a 
nagging pain and giving way or instability of the right knee.  
He stated that he sought treatment at Fort Lee approximately 
6 months following service discharge.  There he underwent X-
rays and was fitted for a metal brace.  He also sought 
treatment at Fort Belvoir, and with a doctor in Halifax, 
Virginia (who treated the veteran approximately every six 
months).  The veteran attempted to get records from this 
latter physician but he is deceased and no one took over his 
practice.  The veteran further testified at the March 2005 
hearing  that he sought treatment from Kaiser Permanente in 
Maryland during the 1980's, following a post-service work 
incident when he fell off scaffold.  He stated that a year 
after this injury he underwent knee surgery.

The available service medical records show no right knee 
disability.  As noted above, VA has been unable to locate the 
records for the veteran's second period of service.  The 
veteran's DD 214s for his two periods of service, November 
1966 to June 1969 and from February 1971 to October 1973, 
shows that his military specialties were cook and a carpenter 
or carpenter apprentice.  He was stationed in Vietnam but 
there is no indication that the veteran received any medals 
or decorations evincing combat, to include a Purple Heart.

Pursuant to the RO's request, the National Personnel Records 
Center (NPRC) has reported that the veteran's service medical 
records for his second period of active duty (February 1971 
to October 1973) could not be found.  The RO has made 
multiple attempts to secure these records to no avail.  
Records from the Office of the Surgeon General were obtained 
but a review of this documentation is negative for any 
findings attributable to a knee injury or disability.       

As noted earlier in this decision, in cases where the 
veteran's service medical records are unavailable through no 
fault of the veteran, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare, supra.  The Board's 
analysis of the veteran's claim was undertaken with this duty 
in mind.  

A VA report of a medical examination dated in October 1975 
shows that examination of the musculo-skeletal system 
revealed normal straight leg raising and knee flexion.  The 
clinician noted that no joints were swollen and that there 
was no limitation of motion.  In a September 1978 report of 
medical history the veteran denied any problems regarding a 
"trick" or locked knee. 

The first post-service medical evidence showing a diagnosis 
and treatment for a right knee condition is dated in 1996.  
Thus, even assuming that the veteran sustained a right knee 
injury during service, the record reflects a gap of 
approximately 23 years between his discharge from active duty 
and the initial relevant post-service medical evidence.  To 
the extent that the veteran is now contending that he had 
problems with a right knee disability continually after 
service, his contentions are outweighed by the negative post-
service medical evidence.  That is, there is no medical 
evidence or even contemporaneously recorded lay evidence 
suggestive of a right knee disability until approximately 23 
years after service.  The Court of Appeals for Veterans' 
Claims has held that such negative evidence can be 
determinative.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom.  Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].  

Post-service VA medical records dated between 2002 and 2005 
include medical evidence of a diagnosis and treatment for the 
right a right knee disability, to include arthritis and a 
menisacal tear.  Two clinicians who treated the veteran 
during this period (April 2004 and August 2004) noted a 
history of knee injuries during Vietnam service.  In Coburn 
v. Nicholson, No. 3-1345 (U. S. Vet .App. Jan. 26, 2006), the 
Court pointed out that reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  In this 
case, the Board rejects the assertions of the veteran 
regarding his alleged in-service knee injuries because (a) 
there is no indication that he received any medal evincing 
combat duty, to include a Purple Heart for the claimed stab 
wound of the right knee from a Viet Cong; (b) the VA report 
of a medical examination dated in October 1975, which 
reflects a normal clinical evaluation of the knees; and (c) a 
September 1978 report of medical history, wherein the veteran 
denied any knee problems.  The veteran's allegations 
regarding his in-service knee injuries are inconsistent with 
the medical records dated proximate to his service.  Any 
medical opinion based on the inaccurate history given by the 
veteran is of no probative value. 

Additionally, at the March 2005 personal hearing, the veteran 
testified that a VA hospital intern noted arthritis in his 
right knee and told him that it could be due to the injury he 
sustained in service.  He attempted to get records from the 
physician but he stated, "It seems like no one could find 
him."  The Board notes that "the connection between what a 
physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable." See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 
8 Vet. App. 449 (1995).  

In further support of his claim, the veteran submitted a 
February 2003 statement from a former Vietnam veteran, K.P., 
who stated that in 1971 he saw the veteran hospitalized in 
Quin-Yuin.  However, there is no indication as to why or how 
long the veteran was hospitalized.  In a witness statement 
dated in October 2000, S.M., who identified herself as the 
veteran's former spouse, stated that when he returned from 
service he had a scar in his right knee.  However, as noted 
above, the post-service medical reports, to include the 
October 1975 VA examination report, are negative for any 
findings regarding a scar on the right knee.  As laypersons, 
neither the veteran, K.P. or S.M., are competent to offer an 
opinion on medical diagnosis or causation, nor may the Board 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).   

In a March 2004 statement the veteran's representative argued 
that since the veteran engaged in combat he should be 
entitled to the benefit of a relaxed standard for proof of 
service incurrence of depression.  38 U.S.C.A. § 1154(b).  
However, the service personnel records do not show that the 
veteran received any medals or decorations indicative of 
combat duty.  Additionally, there is no medical or 
satisfactory lay evidence of continuity of symptomatology.  
Voerth, supra; Savage, supra.  

As the preponderance of the evidence is against the veteran's 
claim for service connection for a right knee disability, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally, Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


